Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Drawings
The drawings are objected to because they have scanned poorly into the file wrapper to not enable copies accurately showing the disclosure in Figures (Fig. 5, Fig. 7, Fig. 8, Fig. 9, and Fig. 11). Particularly the text appears to be dot matrix.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10288433. Although the claims at issue are not identical, they are not the continuation is a broadening attempt of the secured patent and is obvious variant through subtraction of some of the limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "Low-frequency sampling rate" in claim 10, 12, and 19 is a relative term which renders the claim indefinite.  The term "Low-frequency sampling rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Low-frequency is given examples as to what it means without restrictions leaving the person of ordinary skill in the art without knowing the scope.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claims 2-21, the claimed invention is directed to method 2-10 and 11-21 devices that perform abstract idea of a mental process of navigation based on time and space of navigation points without significantly more. Claims 2-21 performs navigation making processes based on location of 

    PNG
    media_image1.png
    599
    1068
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-3, 7-12, and 15-21 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20020062193 A1 hereinafter Lin.

As to claim 2, Lin discloses a computer-implemented method comprising: 
receiving location information corresponding to a first location [Lin: 0058]; 
receiving location information corresponding to a second location [Lin: 0106]; 
collecting, from a global positioning system (GPS) of a computing device, GPS location data including a plurality of sampling points each corresponding to a location of the computing device at a different point in time [Lin: 0058, 0106]; 
determining a first set of candidate projection points for a first sampling point of the plurality of sampling points corresponding to a first location of the computing device [Lin: 0058]; 
determining a second set of candidate projection points for a second sampling point of the plurality of sampling points corresponding to a second location of the computing device [Lin: 0106]; 
performing a spatial analysis and a temporal [Lin: 0032 e.g., time filter] analysis on the first set of candidate projection points [Lin: 0112]; 
constructing a candidate graph based upon results of the spatial analysis and the temporal analysis [Lin: 0048, 0050]; 
evaluating the one or more paths of the candidate graph to determine a preferred path between the first location and the second location [Lin: 0037 e.g., Router]; and 
[Lin: 0037, 0043, 0035].
As to claim 3, Lin discloses wherein the temporal analysis for a first pair of candidate projection points with one candidate projection point from the first set and one candidate projection point from the second set is based upon an average speed determined between the first sampling point of the plurality of sampling points corresponding to the first location of the computing device and the second sampling point of the plurality of sampling points corresponding to the second location of the computing device, and the candidate graph includes more than one paths between the first location and the second location and including candidate projection points of the first set and the candidate projection points of the second set [Lin: 0037 e.g., optimized time-based would be based on an average speed a fastest travel would have the fastest average speed].
As to claim 7, Lin discloses further comprising presenting the preferred path on a display associated with the computing device [Lin: 0043, 0037].
As to claim 8, Lin discloses wherein the determining of the first set of candidate projection points and the determining of the second set of candidate projection points are performed by a built-in grid-based spatial index method [Lin: 0048 e.g., tiled].
As to claim 9, Lin discloses wherein the evaluating the paths of the candidate graph is based upon an overall score for a candidate sequence path, wherein the overall score indicates a probability that the candidate sequence path is the preferred path [Lin: 0037 e.g., cost and time are considered scores].
As to claim 10, Lin discloses wherein the plurality of sampling points comprises data gathered by a GPS based upon a pre-determined, low-frequency sampling interval [GPS is disclosed in Lin. GPS typically can have a frequency of 10Hz max. It is not known what the cutoff for low-frequency sampling interval is without reading an example into the claims. Examiner will not read non-limiting examples into the limiting scope of the claims.].
As to claim 11, Lin teaches the included method claims the remaining structure is basic computer structure that is at least disclosed in Lin [0171, 0037, 0043, 0035]. 
As to claim 12, see similar claim 10 for reasoning. 
As to claim 15, Lin discloses wherein a candidate path sequence is a result of the spatial-temporal analysis and is the best match trajectory corresponding to the first sampling point, the second sampling point, and the location information corresponding to the at least one user identified location [Lin: 0103 e.g., destination tile with the prior cited process].
As to claim 16, Lin discloses wherein the spatial-temporal analysis is for a first pair of candidate projection points with one candidate projection point from the first set and one candidate projection point from the second set and is based at least upon an average speed determined between the first sampling point of the plurality of sampling points corresponding to the first location of the computing device and the second sampling point of the plurality of sampling points corresponding to the second location of the computing device [Lin: 0037 e.g., optimized time-based would be based on an average speed].
As to claim 17, Lin discloses wherein the spatial-temporal analysis employs a road network database comprising geometric information [Lin: 0046-0048] and topological information [Lin: 0030] to evaluate the plurality of candidate projection points [Lin: 0046-0048].
As to claim 18, Lin teaches the included method claims the remaining structure is basic computer structure that is at least disclosed in Lin [0171, 0037, 0043, 0035]. 
As to claim 19, see similar claim 10 for reasoning. 
As to claim 20, Lin discloses wherein the candidate graph comprises one or more partial candidate graphs [Lin: 0037, 0043, 0035].
[Lin: 0037 e.g., optimized time-based would be based on an average speed a fastest travel would have the fastest average speed].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
As to claim 13, wherein the low-frequency sampling interval comprises every 2 minutes, every 3 minutes, every 4 minutes, every 5 minutes, or a time period greater than every 5 minutes. A person of ordinary skill in the art at the time of filing modify the sampling rate of information to be any period as Lin teaches filtering and could easily filter or block unneeded data as it would merely involve using a known device in a known way with predictable result for the benefit of saving on processing as there are limited sampling rates for GPS.   
As to claim 14, wherein the pre-determined sampling interval is defined by a user. A person of ordinary skill in the art at the time of filing modify the sampling rate of information to be any period as Lin teaches filtering and could easily filter or block unneeded data as it would merely involve using a known device in a known way with predictable result for the benefit of saving on processing as there are limited sampling rates for GPS.   
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims must also overcome outstanding 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter: wherein performing the spatial analysis comprises: determining an observation probability for at least candidate projection points for two neighboring sampling points; determining a transmission probability for the candidate points for the neighboring sampling points; and multiplying the observation probability by the transmission probability to produce a likelihood that the computing device will move from a candidate projection point associated with the first of the neighboring sampling points to a candidate projection point associated with the second of the neighboring sampling points.
Regarding claims 4 all of the prior art of record fails to teach or suggest the limitation of claim #, The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
All dependent claims 5 and 6 are allowable for at least the reasons of claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references cited.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665